 


109 HR 869 RH: To amend the Controlled Substances Act to lift the patient limitation on prescribing drug addiction treatments by medical practitioners in group practices, and for other purposes.
U.S. House of Representatives
2005-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 100 
109th CONGRESS 1st Session 
H. R. 869 
[Report No. 109–116, Parts I and II] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2005 
Mr. Souder (for himself, Mr. Cummings, Mr. Capuano, Mr. Tom Davis of Virginia, Mr. Portman, Mr. Rangel, Mr. Ramstad, Mrs. McCarthy, Mr. Meeks of New York, Mr. Kennedy of Rhode Island, Mr. Weiner, Mr. Boozman, Mr. Wamp, Mrs. Biggert, Mr. Serrano, Mr. Ackerman, Mrs. Maloney, Mr. Price of North Carolina, Mr. Owens, Mr. Gene Green of Texas, Mr. Wynn, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
 
June 9, 2005 
Reported from the Committee on Energy and Commerce 
 

June 9, 2005
Referral to the Committee on the Judiciary extended for a period ending not later than July 11, 2005


July 11, 2005
Additional sponsors: Mr. Stark, Mr. Gallegly, Mr. Levin, Mr. Gordon, Mr. Daniel E. Lungren of California, Mr. McDermott, Mr. Waxman, Ms. Baldwin, Mr. Holden, Mr. Markey, Mr. Frank of Massachusetts, Mr. Porter, Mr. Lynch, Mr. Pitts, Mr. Nadler, Mr. Mollohan, Mr. Wexler, Mr. McGovern, Mr. Payne, Mr. Tierney, Mr. Peterson of Pennsylvania, Mr. Ruppersberger, and Mr. Murphy


July 11, 2005
Reported from the Committee on the Judiciary, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed

A BILL 
To amend the Controlled Substances Act to lift the patient limitation on prescribing drug addiction treatments by medical practitioners in group practices, and for other purposes. 
 
 
1.Maintenance or detoxification treatment with certain narcotic drugs; elimination of 30-patient limit for group practices 
(a)In generalSection 303(g)(2)(B) of the Controlled Substance Act (21 U.S.C. 823(g)(2)(B)) is amended by striking clause (iv). 
(b)Conforming amendmentSection 303(g)(2)(B) of the Controlled Substance Act (21 U.S.C. 823(g)(2)(B)) is amended in clause (iii) by striking In any case and all that follows through the total and inserting The total. 
(c)Effective dateThis section shall take effect on the date of enactment of this Act. 
 
 
June 9, 2005 
Reported from the Committee on Energy and Commerce
June 9, 2005
Referral to the Committee on the Judiciary extended for a period ending not later than July 11, 2005
July 11, 2005
Reported from the Committee on the Judiciary, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
